     Case 3:17-cv-01362 Document 216 Filed 03/13/20 Page 1 of 3 PageID #: 1938



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,
                          Plaintiff,
v.                                               Civil Action No. 3:17-01362
AMERISOURCEBERGEN DRUG                           Hon. David A. Faber
CORPORATION, et al.,
                          Defendants.

CABELL COUNTY COMMISSION,
                          Plaintiff,
v.                                               Civil Action No. 3:17-01665
AMERISOURCEBERGEN DRUG                           Hon David A. Faber
CORPORATION, et al.,
                          Defendants.



                        MOTION FOR SUMMARY JUDGMENT:
                       RES JUDICATA AND RELEASE OF CLAIMS

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, and for the reasons set forth

in the accompanying memorandum, Cardinal Health, Inc. moves for summary judgment on the

grounds that Plaintiffs’ remaining public nuisance claim is barred by the res judicata doctrine

and has been released by the State of West Virginia.
  Case 3:17-cv-01362 Document 216 Filed 03/13/20 Page 2 of 3 PageID #: 1939



Respectfully submitted,

CARDINAL HEALTH, INC.

/s/ David R. Pogue
Michael W. Carey (WVSB #635)
David R. Pogue (WVSB #10806)
mwcarey@csdlawfirm.com
drpogue@csdlawfirm.com
CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
901 Chase Tower
707 Virginia, East
Charleston, West Virginia 25301
Phone: (304) 345-1234
Fax: (304) 342-1102
Counsel for Cardinal Health, Inc., in City of Huntington action

/s/ Steven R. Ruby
Brian A. Glasser (WVSB #6597)
bglasser@baileyglasser.com
Steven R. Ruby (WVSB #10752)
sruby@baileyglasser.com
BAILEY & GLASSER, LLP
209 Capitol Street
Charleston, WV 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
Counsel for Cardinal Health, Inc., in Cabell County action

Enu Mainigi
emainigi@wc.com
F. Lane Heard III
lheard@wc.com
Ashley W. Hardin
ahardin@wc.com
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, DC 20005
Telephone: (202) 434-5000
Facsimile: (202) 434-5029
Counsel for Cardinal Health, Inc.




                                               2
  Case 3:17-cv-01362 Document 216 Filed 03/13/20 Page 3 of 3 PageID #: 1940



                                CERTIFICATE OF SERVICE

       I, David R. Pogue, counsel for Defendant Cardinal Health, do hereby certify that service

of the foregoing MOTION FOR SUMMARY JUDGMENT: RES JUDICATA AND

RELEASE OF CLAIMS was filed electronically via the CM/ECF electronic filing system and

served on all counsel registered in the system.

       Dated:     March 13, 2020

                                                       /s/ David R. Pogue
                                                      David R. Pogue




                                                  3
